276 S.C. 242 (1981)
277 S.E.2d 602
In the Matter of Kenneth Russell KITTS, Respondent.
21439
Supreme Court of South Carolina.
April 22, 1981.
Atty. Gen. Daniel R. McLeod and Asst. Atty. Gen. Richard B. Kale, Jr., Columbia, for complaint.
Kenneth R. Kitts, pro se.
April 22, 1981.
Per Curiam:
This grievance proceeding charges Kenneth Russell Kitts, an attorney, with professional misconduct concerning his handling of legal matters entrusted him. The Panel found several instances of neglect by respondent towards clients and towards the Board of Commissioners on Grievances and Discipline during its handling of this proceeding. The Panel recommended a public reprimand. The Executive Committee adopted the Panel's findings and conclusions and also recommended a public reprimand.
Having carefully reviewed this matter we find that the respondent has violated DR 6-101 (A) (2) and (3) by handling a legal matter without preparation adequate in the circumstances and by neglecting a legal matter entrusted to him. We also take a dim view of the respondent's apparent unwillingness to cooperate in the investigation and resolution *243 of this matter. Under these circumstances, a public censure is warranted.
Attorney Kenneth Russell Kitts stands publicly reprimanded by this Court in accordance with § 12 of the Supreme Court Rules on Disciplinary Procedure.